Title: To James Madison from Thomas Jefferson, 24 May 1798
From: Jefferson, Thomas
To: Madison, James


May. 24. 98.
My last was of the 17th. since which yours of the 13th. is recieved. The Alien bill of the Senate still hangs before them. Some of it’s features have been moderated, which has so much disgusted it’s warmest friends that some of them have declared they will vote against it, so that I think it possible they may reject it. They appear to be waiting for one from the house of repr. worse I think than theirs, which got on to it’s third reading; but in that stage was recommitted by a majority of 2. yesterday. I suppose it will be softened a little on the recommitment. The Senate yesterday passed their bill for capturing any French cruisers, who shall have taken our vessels, or who shall be found hovering on our coast for that purpose. Sitgreaves’s resolutions proposed to the H. of R. of nearly the same tenor, were yesterday debated but no question taken. If these bills pass, and place us in a state of war, it may truly be ascribed to the desertion of our members. Of 14. who are absent, 10 are from the republican side of the house. Had every one been in his place not a single one of the dangerous measures carried or to be carried would have prevailed. Even the provisional army would have been rejected, for it was carried but by a majority of 11. The absentees are Freeman, Skinner, Livingston, S. Smith, Nicholas, Giles, Cabell, Clay, Finlay, & Swanwick sick. The news from Amsterdam from our Consul Bourne, which you will see in the papers, has every appearance of truth. The war-men however are very unwilling to have it believed. The flame kindled by the late communications, has from the nature of them, and the unparalleled industry of the war party, spread more even in the country than I had expected. Addresses continue to be poured in on us. I mentioned in my last the P’s attack on Monroe. His friends here think that nothing can save him from the impression of that, but his coming into the H. of R. taking his stand on an independant theatre, from which his countrymen will see what are his principles. It has been said Cabell will give place to him. On that hypothesis I have counselled him strongly to come to the next session. Such a recruit is immensely wanted here. It is believed we have gained 2. members in the N. York election. Salutations to the family & friendly Adieux to yourself.

Mr. Adams, in a conversation in the State house yard with Blair Mclanachan, declared that such was his want of confidence in the faith of France, that were they to agree to a treaty ever so favourable, he should think it his duty to reject it.
P.M. Sitgreave’s resolns. were moved to be postponed to a very distant day in June. The question was this day lost 51. to 40. Had all been here it would have been carried. Tracey (one of the war-commee. of the Senate) told Anderson yesterday that he had drawn a bill for declaring our treaty with France void, & commencing hostilities but the commee. thought the bill now past by the Senate would answer the same end & give less alarm. Stockton told Tazewell yesterday he should be for a Declaration of war before Congress should separate. It is now declared by several Senators that they would not accept any treaty which France could offer.
